Citation Nr: 0107112	
Decision Date: 03/09/01    Archive Date: 03/16/01

DOCKET NO.  00-01 156	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for residuals of injury 
to left shoulder and right hand.

2.  Entitlement to service connection for residuals of right 
shoulder injury.

3.  Entitlement to service connection for residuals of injury 
to neck.

4.  Entitlement to service connection for residuals of injury 
to arms.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel
INTRODUCTION

The veteran served on active duty from June 1967 to June 
1970.  This case came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision from the North 
Little Rock, Arkansas Department of Veterans Affairs (VA) 
Regional Office (RO).  The veteran and his spouse appeared 
before a hearing officer at a hearing at the RO in November 
1999.

The veteran appeared to raise the issue of entitlement to 
service connection for headaches at his hearing.  However, 
the RO has not adjudicated this issue.  The United States 
Court of Appeals for Veterans Claims (Court) has noted that 
38 U.S.C.A. § 7105 (West 1991) establishes a series of very 
specific, sequential, procedural steps that must be carried 
out by a claimant and the RO or other "agency of original 
jurisdiction" (AOJ) (see Machado v. Derwinski, 928 F.2d 389, 
391 (Fed. Cir. 1991)) before a claimant may secure "appellate 
review" by the BVA.  Absent a notice of disagreement, 
statement of the case, and substantive appeal, the Board does 
not have jurisdiction over the issue.  Rowell v. Principi, 4 
Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 554 (1993).  
The RO should determine whether the veteran's claim has been 
raised, and if so, addressed appropriately.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000).  See also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).

Upon review, the Board notes that VA medical records show 
treatment for complaints of pain in the neck, shoulders, and 
arms along with findings of carpal tunnel syndrome and 
arthritis of the cervical spine.  Nevertheless, a VA 
physician stated that he could not find specific etiology for 
the veteran's complaints.  Thus, the evidence appears to be 
in conflict.  Moreover, given the veteran's history of injury 
during service and current complaints, the Board is of the 
opinion that a VA examination is necessary.  The VA's duty to 
assist a claimant includes obtaining an examination and 
opinion in order to determine the nature and etiology of the 
veteran's disability(ies).  

Moreover, the veteran and his spouse testified at the 
November 1999 hearing that they had attempted to obtain 
copies of the veteran's private medical records from Dr. 
Ransom of Searcy, but the doctor said the records were in 
storage.  In view of the change in the law and in effort to 
aid the veteran, the RO should attempt to obtain these 
records from the private physician.  Any relevant private 
records should be obtained and added to the claims folder.  

Additionally, the veteran's spouse testified at the hearing 
that she had the letters the veteran wrote her during service 
in which he complained of his injuries.  Copies of these 
letters may helpful to the veteran's claim.

Finally, the Board notes that the veteran testified during 
his hearing that he had copies of VA medical records showing 
treatment in 1985.  The hearing officer indicated that she 
would view such records after the hearing to determine if 
they were duplicative of what was already of record.  The 
Board notes that the claims folder only contains VA medical 
records from 1995 to 1999.  Moreover, there is no statement 
from the hearing officer as to the records offered by the 
veteran at his hearing.  These records may be pertinent to 
the claim and should be obtained.

Because of the recent change in the law brought about by the 
Veterans Claims Assistance Act of 2000, the RO has not yet 
considered whether any additional notification or development 
action is required.  Therefore, it would be potentially 
prejudicial to the appellant if the Board were to proceed to 
issue a decision at this time.  See Bernard v. Brown, 4 Vet. 
App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 
1992) (published at 57 Fed. Reg. 49,747 (1992)).  Therefore, 
a remand is required.  

Accordingly, this case is REMANDED for the following:

1.  The RO should contact the veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who have treated him since 
service.  All VA medical records 
identified by the veteran that are not 
already on file should be obtained 
pursuant to established procedures.  With 
respect to any private or non-VA health 
care providers identified by the veteran, 
the RO should request his authorization 
to release any indicated medical records.  
Upon receipt of his signed 
authorization(s) for such records, the RO 
should attempt to obtain copies of 
treatment records identified by the 
veteran.  The Board is particularly 
interested in obtaining the records of 
treatment that the veteran identified 
during his personal hearing.  All 
treatment records obtained as a result of 
this inquiry should be associated with 
the claims folder.  To the extent there 
is an attempt to obtain records that is 
unsuccessful, the claims folder should 
contain documentation of the attempts 
made.  The appellant and his 
representative should also be informed of 
the negative results.  38 C.F.R. § 3.159.

2.  The RO should request that the 
veteran's spouse submit copies of the 
veteran's letters to her during service 
which pertain to his statements regarding 
his injuries.

3.  Thereafter, the veteran should be 
scheduled for a VA orthopedic or other 
appropriate examination to determine the 
nature and etiology of his disorders of 
the shoulders, arms, and neck.  Following 
review of the claims folder, the 
physician should specifically address the 
following questions:  (1) the current and 
proper diagnoses of the veteran's 
orthopedic disorders; and (2) whether it 
is as likely as not that the veteran's 
current orthopedic disorders are the 
result of the injury in service.  If 
there is no medical possibility that the 
disorders, if any, are related to service 
the physician should clearly and 
unequivocally indicate so.  The physician 
should provide a comprehensive report 
including complete rationale for all 
conclusions.   

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), and 01-02 (January 9, 2001), as 
well as any pertinent formal or informal 
guidance that is subsequently provided by 
VA, including, among other things, final 
regulations and General Counsel precedent 
opinions.  Any binding and pertinent court 
decisions that are subsequently issued 
also should be considered.  

5.  The veteran is hereby informed that 
he should assist the RO in the 
development of his claim, and that 
failure to cooperate or to report for any 
requested examination without good cause 
may result in an adverse decision.  See: 
38 C.F.R. §§ 3.158, 3.655 (1999).  Wood 
v. Derwinski, 1 Vet. App. 191, 193 
(1991).

6.  Subsequently, the RO should 
readjudicate the veteran's claims for 
service connection in light of all the 
evidence of record, including that 
obtained pursuant to this remand.  In 
adjudicating the claim the RO should take 
into consideration all applicable legal 
provisions and should consider carefully 
and with heighten mindfulness the benefit 
of the doubt rule.  38 C.F.R. § 3.102.  
If the evidence is not in equipoise, the 
RO 
should explain why.  See Cartwright v. 
Derwinski, 2 Vet. App. 24, 26 (1991).
 
Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




